Case 2:20-cv-00406 Document 4

AO 121 (Rey_ 06/16)

Filed 01/15/20 Page 1of1 Page ID #:47

 

TO:

 

Register of Copyrights
U.S. Copyright Office
101 Independence Ave. S.E.
Washington, D.C. 20559-6000

 

REPORT ON THE
FILING OR DETERMINATION OF AN
ACTION OR APPEAL
REGARDING A COPYRIGHT

 

 

In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):

 

 

 

 

 

FRANCESCA GREGORINI

COURT NAME AND LOCATION
ACTION LU APPEAL Central District of California, Western Division
DOCKET NO. DATE FILED
01/15/2020
PLAINTIFF DEFENDANT

APPLE, INC, et al

 

 

COPYRIGHT
REGISTRATION NO.

TITLE OF WORK

AUTHOR OR WORK

 

1 PA 2-213-169

The Truth About Emanuel

Emanuel Films, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2
3
4
5
In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED INCLUDED BY
[_] Amendment L] Answer CL] Cross Bill [] Other Pleading
REGIST RA ON N }. TITLE OF WORK AUTHOR OF WORK
1
2
3

 

 

 

 

 

In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.

 

 

 

 

 

 

 

COPY ATTACHED WRITTEN OPINION ATTACHED DATE RENDERED
L] Order [_] Judgment L] Yes LC] No
CLERK (BY) DEPUTY CLERK DATE
1) Upon initiation of action, 2) Upon filing of document adding copyright(s), 3) Upon termination of action,

mail copy to Register of Copyrights

DISTRIBUTION:

4) In the event of an appeal, forward copy to Appellate Court

mail copy to Register of Copyrights

mail copy to Register of Copyrights

5) Case File Copy

 
